Citation Nr: 1623162	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-37 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Clifford M. Farrell, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran, R.K., and J.B.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1951 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran initially filed a claim to establish service connection for PTSD. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, and the issue has been re-characterized as stated on the title page.

Further, the Veteran has been represented by multiple Veterans Service Organizations and private attorneys throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015). However, only one veterans service organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2015). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2015). Here, the Veteran's most recent VA Form 21-22a, filed in March 2016, appoints two attorneys at the law firm of Manring and Farrell, as the Veteran's representatives.  However, as noted above, only one individual attorney (and not a single law firm or multiple attorneys) may be recognized at a time as a representative.  In this regard, only the first named attorney that signed the VA Form 21-22a dated in March 2016 is recognized at the Veteran's representative.  As such, all previous powers of attorney have been revoked.   

Finally, the issue of entitlement to service connection for sleep apnea was denied in an October 2009 rating decision, upon the RO's determination that there was no evidence of record indicating that the Veteran had been diagnosed with sleep apnea. The Veteran has since submitted private treatment records dated October 2009 to February 2012 which clearly indicate a current diagnosis. However, this issue was not readjudicated by the Agency of Original Jurisdiction (AOJ) upon receipt of these records. As such, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The competent medical evidence of record establishes that the Veteran has been diagnosed with anxiety state, not otherwise specified (NOS).

2. Affording the Veteran the benefit of the doubt, the evidence establishes that the Veteran experienced an in-service event. 

3. The competent medical and lay evidence of record establishes that the Veteran's psychiatric disability is causally related to service. 


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability, anxiety disorder, NOS, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duty to notify or assist is necessary. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) the current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004). 

To establish service connection for PTSD, three elements must be present: (1) A current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2015); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997). With regard to the second element, the evidence needed to establish the claimed stressor varies depending on whether it can be determined that the veteran engaged in combat with the enemy. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. 3.304(d) (2015). Where it is determined that a veteran did not engage in enemy combat, or where the claimed stressor is unrelated to combat, the veteran's lay testimony alone is not sufficient to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142

Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability, to include PTSD. 

At the outset, the Board finds competent evidence that the Veteran has a current psychiatric disability. Although the Veteran has repeatedly asserted that he has been diagnosed with PTSD, the record does not contain competent medical evidence of such a diagnosis made in accordance with the provisions of 38 C.F.R. § 4.125(a). Further, the Veteran underwent VA psychiatric examination in September 2015, at which time the VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD per 38 C.F.R. § 4.125(a). However, upon additional consideration of the Veteran's symptoms, including anxiety, chronic sleep impairment, and disturbances of motivation and mood, the VA examiner diagnosed the Veteran with anxiety state, unspecified. These symptoms are consistent throughout the record, which includes private treatment records dated October 2009 to February 2012. Accordingly, the Board finds that the first Shedden element has been met.

Further, the Board finds competent evidence of multiple events experienced during service. In lay statements dated May 2011 and July 2013, and in hearing testimony from May 2015, the Veteran indicated that he served in Korea for an estimated 14 months. During this time, he was exposed to enemy gunfire, mortar fire, and landmines. The Veteran also served as a military policeman during this time, and was responsible for the supervision and transportation of enemy detainees and for patrolling various checkpoints. The Veteran reports that this was a dangerous job, and that on one occasion, a prisoner escaped and threatened him with a weapon. The Veteran was then disarmed by the prisoner, and was forced to continue driving until the prisoner fled from the vehicle. The Veteran reports that he has experienced nightmares and night terrors since that time. 

The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service events. A veteran is competent to report that which he perceives through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation). Further, the Veteran's reports are supported by the evidence of record. The Veteran's service in Korea has been confirmed by an October 2013 Personal Information Exchange System (PIES) response, which indicated that the Veteran was awarded the Korean Service Medal. The Veteran's descriptions of the in-service events are consistent with the nature of this service, and his reports are well-documented throughout the record. Although the Veteran currently suffers from dementia, the Board finds that he is a reliable historian regarding the in-service events; although the specific details of the Veteran's recollections may vary at times, the basic fact pattern has remained intact.  

The Board acknowledges that the claims file does not contain any additionally corroborating evidence. Commonly, such evidence would be available in a veteran's service records. However, it appears that the Veteran's service personnel and treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC). In cases where service records are unavailable, VA has a heightened duty  to carefully consider the benefit of the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Under this doctrine, where there exists an approximate balance of positive and negative evidence, the veteran shall prevail. See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). Although there is a lack of corroborating evidence in this case, there is also a lack of evidence tending to contradict the Veteran's testimony. As a result, and in light of VA's heightened duty to consider the benefit of the doubt rule, the Board finds that the second Shedden element has been met.

However, the Board seeks to make an important distinction at this time. The Veteran has frequently asserted that he was a prisoner of war (POW), due to the incident where he was disarmed by a prisoner and forced to drive at gunpoint. For VA benefits purposes, a POW is a person who, while serving in active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force. 38 U.S.C.A. § 101(32) (West 2014); 38 C.F.R. § 3.1(y) (2015). In determining whether an individual may be recognized as a POW, VA shall accept the findings of the appropriate service department regarding whether the individual was a POW during a period of war, unless a reasonable basis exists for questioning it. Id.; see also Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106   (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992). Here, the claims file contains several communiques denying the Veteran's POW status, including a September 2009 Administrative Decision from the VA Regional Office and a September 2009 search result with the National Archives. As such, the Board notes that its determination that the event occurred does not bestow upon the Veteran POW status.  

Finally, the Board finds competent evidence of a nexus between the Veteran's service and his current psychiatric disability. Upon examination, the September 2015 VA examiner opined that the Veteran's anxiety disorder was at least as likely as not related to his wartime experiences in Korea and the stressors he experienced during combat. In doing so, the examiner noted the Veteran's current symptomology, to include: recurrent, involuntary, and intrusive distressing memories of traumatic events experienced during service; recurrent distressing dreams in which the content and/or affect of the dream was related to traumatic events experienced during service; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events experienced during service; hypervigilance; exaggerated startle response; and significant distress or impairment in social, occupational, or other important areas of functioning. As such, the Board grants significant probative value to the VA examiner's positive nexus opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (stating that the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Further, the VA examiner's opinion is supported by the additional medical evidence of record. The claims file currently contains private treatment records spanning October 2009 to February 2012. These records reflect that the Veteran sought treatment from multiple providers during this time, primarily for sleep and mood disorders, and that each provider indicated a link between the Veteran's service and his ongoing symptoms. The related treatment notes indicate that the Veteran has experienced hallucinations since his exit from service. Further, throughout this treatment period, the Veteran experienced hypnagogic hallucinations, severe nightmares, and parasomnia, which increased in severity if the Veteran experienced a triggering event reminiscent of his time in service. The Veteran also reported depression, mood instability, anxiety, hypervigilance, and sensitivity to loud noises and sudden movements during this time. 

In addition to the medical evidence of record, the claims file contains several lay statements indicating a nexus between the Veteran's service and his psychiatric disability, including a July 2013 statement from the Veteran's brother and hearing testimony provided by the Veteran's wife and brother-in-law in May 2015. According to these statements, the Veteran's brother first observed that the Veteran had become quiet, nervous, and withdrawn, in 1953, while the Veteran was still in service. Since that time, the Veteran has also developed a fear of loud and sudden noises and begun suffering from severe nightmares. Further, the witness statements include several examples of how the Veteran's anxiety and withdrawal have manifested since service, to include: an occasion in 1966 when the Veteran and his brother were forced to leave a county fair because the Veteran was unable to cope with the loud fireworks and large crowds; an occasion in the 1990s when the Veteran dove to the floor when a lightbulb blew out, because the sound reminded him of bullets; an occasion in the 1990s when the Veteran assaulted a dresser because he believed it was a Communist attacker; and the Veteran's frequent recollections about the appearance and smell of dead bodies observed during war. The Board finds the lay statements to be both competent and credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that laypersons are competent to report symptoms they observe through their senses).

As the Board finds the medical and lay statements to be competent and credible evidence of a nexus between the Veteran's service and his current disability, the third and final Shedden element has been met. 

Thus resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability is warranted. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, anxiety disorder, NOS, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


